tcmemo_1997_291 united_states tax_court john l collins petitioner v commissioner of internal revenue respondent docket no filed date john l collins pro_se william r mccants for respondent memorandum opinion beghe judge this case is before the court on respondent’s motion under rule for entry of decision in favor of respondent by reason of petitioner’s default and failure properly to prosecute respondent determined that petitioner is liable rule references are to the tax_court rules_of_practice and procedure section references are to the internal_revenue_code as amended for the taxable_year for a deficiency in income_tax in the amount of dollar_figure a fraudulent_failure_to_file penalty under sec_6651 in the amount of dollar_figure and an estimated_tax penalty under sec_6654 in the amount of dollar_figure background on date petitioner timely filed his petition and was a resident of tampa florida on date respondent filed an answer denying all material allegations in the petition and alleging facts in paragraph of the answer in support of the determination that petitioner had an underpayment_of_tax for the taxable_year that was due to fraud a copy of the answer was served on petitioner petitioner did not file a reply on date respondent filed a motion under rule c asking the court to deem admitted the affirmative allegations of fact set forth in paragraph of respondent’s answer the court thereupon served petitioner with a notice of filing stating that if petitioner files a reply as required by rule a and b of this court’s rules on or before date respondent’s motion will be denied and if petitioner does not reply the court will grant respondent’s motion petitioner did not respond to respondent’s motion or the court’s notice of filing on date the court granted respondent’s rule c motion and the pleadings in this case were closed paragraph of respondent’s answer contains the following allegations which have been deemed admitted by reason of our granting of respondent’s rule c motion further answering the petition and in support of the determination that the deficiency in income_tax for the taxable_year is due to fraud with the intent on the part of petitioner to evade tax and that the petitioner’s failure_to_file a federal_income_tax return for the taxable_year is due to fraud the respondent alleges a john l collins a k a john l collins jr hereinafter petitioner has been consistently involved in illegal income-producing activities to and through the taxable_year involved in this case b following his arrest for burglary and grand larceny petitioner was convicted and sentenced to five years’ imprisonment c following his arrest for battery and battery on a law enforcement officer petitioner was convicted and sentenced to another five years’ imprisonment d pursuant to the arrest and prosecution petitioner filed an affidavit of insolvency dated date e following his arrest for possession of illegal drugs grand theft and resisting arrest petitioner was placed on five years’ community control f following his arrest for strong-arm robbery violation of probation possession of cocaine and resisting arrest petitioner was sentenced to four years’ six month’s sic imprisonment to be followed by five years’ community service g petitioner was incarcerated between september and date h in september petitioner was arrested for money laundering and heroin trafficking offenses and awaits trial on these offenses i for the taxable years through the taxpayer has voluntarily filed federal_income_tax returns reported income and paid tax as follows gross_income reported year return filed reported source tax paid yes dollar_figure wages none no none none none no none none none yes dollar_figure 5th amendment dollar_figure no none none none no none none dollar_figure dollar_figure was withheld from dollar_figure received from easy staff inc and t e l s i estimated payment j on his federal_income_tax return delinquently filed for the year petitioner admitted that he had no books_and_records of his income and expenses and no business or personal bank accounts except for a savings account opened in k for the taxable_year petitioner filed an application_for an automatic_extension of time to file his income_tax return representing that his federal_income_tax liability was approximately dollar_figure l for the taxable_year petitioner filed an additional application_for an extension of time to date sic in which to file his income_tax return m petitioner has never filed a federal_income_tax return for the taxable_year n petitioner did not pay the dollar_figure liability estimated with his application_for an automatic_extension of time to file his income_tax return o during the taxable_year petitioner was engaged in illegal drug-related income-producing activities p during petitioner derived substantial unreported income from the aforementioned business activities q for the taxable_year petitioner failed to maintain complete books_and_records of his income- producing activities as required by the applicable provisions of the internal_revenue_code and the regulations thereunder r the records that were maintained by or on behalf of petitioner for the taxable_year were deceptive incomplete and failed to disclose all of petitioner’s receipts and were not properly reflective of the complete correct income of petitioner s petitioner also engaged in numerous activities using large quantities of currency during and other years and used friends and relatives to hold title to his assets and to register telephones beepers and utilities all to evade recordkeeping requirements and to avoid a paper trail of his receipt of income and accumulation of assets and thereby his true federal_income_tax liability t due to the failure of petitioner to maintain adequate books_and_records of his income-producing activities the secretive nature of his illegal business activities involving drugs his use of large amounts of currency and nominees to avoid the respondent’s detection of his income expenses and accumulation of assets and his failure to report his true_taxable_income the respondent has been required to determine and has determined the petitioner’s correct taxable_income for the taxable_year under the cash_expenditures_method of reconstructing income u in making her determination of the petitioner’s correct taxable_income for the taxable_year the respondent has utilized all records memoranda and other sources of information that were available v during the taxable_year the petitioner did not receive any non-taxable gifts w during the taxable_year the petitioner did not receive any non-taxable inheritances x during the taxable_year the petitioner did not receive any non-taxable loans to make the expenditures reflected in respondent’s reconstruction of petitioner’s source of funds y during the taxable_year the petitioner did not rely on a cash hoard refund or any other non- taxable source for the making of the expenditures reflected in respondent’s reconstruction of his income z during the taxable_year the petitioner made expenditures in the amount of at least dollar_figure as follows down payment on residence pincite muriel place dollar_figure commission paid to real_estate agent on purchase escrow deposit on above purchase big_number tax amounts paid in big_number furnishings from roberd’s big_number gold jewelry pennyweight dollar_figure each big_number tax_return preparation fees big_number payments on toyota 4-runner big_number personal living_expenses per bls for person big_number total dollar_figure aa against his unreported income of dollar_figure petitioner was entitled to a personal_exemption of dollar_figure a self-employment_tax deduction of dollar_figure and a standard_deduction of dollar_figure ab accordingly for the taxable_year petitioner failed to report his receipt of taxable_income in the amount of at least dollar_figure all with fraudulent intent to underpay his income taxes for ac for the taxable_year the petitioner’s taxable_income his taxable_income as reported on his return and his understatement of taxable_income were as follows taxable_income as corrected dollar_figure taxable_income as reported no return filed none understatement of taxable_income dollar_figure ad for the taxable_year the petitioner’s correct income_tax_liability the income_tax_liability he reported on his return for said year and his understatement of income_tax_liability for said year were as follows correct income_tax_liability dollar_figure income_tax_liability reported no return filed none understatement of income_tax_liability dollar_figure ae petitioner fraudulently and with intent to evade tax filed an application requesting an automatic_extension that understated his estimated federal_income_tax liability by over dollar_figure af petitioner fraudulently and with intent to evade tax failed to report his gross_receipts failed to report his taxable_income and failed to report his income_tax liabilities on a federal_income_tax return for the taxable_year ag petitioner fraudulently and with intent to evade tax used false entities and names to disguise his receipt of income ah petitioner fraudulently and with intent to evade tax relied extensively on cash transactions to avoid a paper trail of his receipt of income ai petitioner fraudulently and with intent to evade tax failed to maintain books_and_records of his income-producing activities aj petitioner fraudulently and with intent to evade tax attempted to conceal his expenditures after he became aware of the audit of his year ak petitioner also with intent to evade tax delayed and neglected to fully and timely satisfy his admitted federal_income_tax liability for the year by delinquently filing his return in late may and then delaying the payment of his admitted tax_liability throughout while making large expenditures_for real_estate and other assets al despite the petitioner’s arrest in and respondent’s sec_6861 jeopardy_assessment and immediate collection action against him petitioner has still failed to file any federal_income_tax return reflecting his illegal income am petitioner fraudulently failed to file a federal_income_tax return for the taxable_year an all of the underpayment_of_tax required to be shown on petitioner’s federal_income_tax return for the taxable_year is due to fraud on date the court served its notice setting this case for trial at the court's date tampa florida trial session the notice setting the case for trial in pertinent part states your failure to appear may result in dismissal of the case and entry of decision against you your failure to cooperate may also result in dismissal of the case and entry of decision against you on date the court filed respondent's motion for judgment on the pleadings in which respondent moved pursuant to the provisions of tax_court rule for an adjudication of this case in respondent's favor based upon the respondent's pleadings as deemed admitted on date the court ordered petitioner to file on or before date a response to respondent's motion the court has never received a response from petitioner to respondent's motion on date the court issued an order converting respondent’s motion to a motion for partial summary_judgment ordered respondent on or before date to file a supplement in support of respondent’s motion and ordered the motion set down for a hearing on the opening day of the court’s date tampa trial session pursuant to a timely extension request which the court granted respondent on date filed a memorandum in response to the court’s order of date a copy of which memorandum was served on petitioner respondent’s memorandum specifically addressed the concerns that had led the court to convert respondent’s motion for judgment on the pleadings to a motion for partial summary_judgment and concluded that by reason of petitioner’s deemed admissions there were no remaining genuine issues of any material facts and that summary_judgment should be granted in favor of respondent on all issues in this case on date respondent served petitioner a copy of respondent’s trial memorandum which stated in part respondent’s service of this trial memorandum will constitute further notice to petitioner that respondent may also move for entry of decision against petitioner as to the tax and penalties at the date trial session based on the presumptive correctness of the notice_of_deficiency on respondent’s motion for summary_judgment and on the continued failure to participate or cooperate in preparing the case for trial or to participate in any manner in the trial of this case a party may be defaulted for failure to comply with the rules of the court or a failure to properly prosecute his case t c rule a additionally respondent may be entitled to a decision under rule a that includes additions to the tax for fraud when the taxpayer fails to appear at trial or to cooperate in preparation of the case for trial and respondent’s pleadings allege specific facts sufficient to sustain a finding of fraud 91_tc_1049 aff’d 926_f2d_1470 6th cir petitioner did not appear at the hearing on date at the call of the case from the calendar respondent’s counsel made an oral motion for entry of decision in favor of respondent because of petitioner’s failure properly to prosecute pursuant to the court’s request at the calendar call on date respondent filed a written motion for entry of decision in favor of respondent asserting that none of respondent’s correspondence motions or other pleadings mailed to petitioner has been returned to respondent that petitioner despite his petition invoking the jurisdiction of this court had made no attempt to cooperate with respondent to seek documents from respondent to assist in the preparation of this case for trial to respond to any of respondent’s motions to respond to any of the court’s orders to file a trial memorandum or to move to continue the case and that petitioner failed to appear and prosecute his case at the date trial calendar for the hearing on respondent’s motion despite respondent’s attempted contacts with and warnings to him in violation of the court’s rules and the court’s express admonishments as contained in its date notice setting this case for trial all material allegations in the petition have been denied in respondent’s answer no issues have been raised as to petitioner upon which the burden_of_proof is on respondent except the fraud issue and respondent has not conceded any error assigned in the petition discussion the failure of a party to appear at trial or other hearing may result in an entry of decision against such party rule provides in part a default if any party has failed to plead or otherwise proceed as provided by these rules or as required by the court then such party may be held in default by the court either on motion of another party or on the initiative of the court thereafter the court may enter a decision against the defaulting party upon such terms and conditions as the court may deem proper or may impose such sanctions see eg rule as the court may deem appropriate b dismissal for failure of a petitioner properly to prosecute or to comply with these rules or any order of the court or for other cause which the court deems sufficient the court may dismiss a case at any time and enter a decision against the petitioner fn ref omitted petitioner made no attempt to contact the court upon his failure to appear accordingly we sustain respondent’s determinations as to the deficiency and the estimated_tax penalty pursuant to sec_6654 on the ground that petitioner has defaulted see eg 91_tc_1049 affd 926_f2d_1470 6th cir respondent also determined that petitioner is liable for an addition_to_tax for fraud for the year in issue when a taxpayer fails to appear and prosecute his case entry of a default decision is appropriate upon a determination in our sound judicial discretion’ that the pleadings set forth sufficient facts to support a finding that the taxpayer fraudulently underpaid his taxes smith v commissioner supra pincite9 see also 87_tc_1403 berkshire v commissioner tcmemo_1997_258 petitioner is deemed to have admitted facts sufficient to establish his underpayment of federal_income_tax for see respondent’s answer subparagraphs o through ac supra pp establishing that petitioner had unreported taxable_income of dollar_figure and subparagraph ad supra p establishing that as a result of the foregoing petitioner had a deficiency in federal_income_tax of dollar_figure for the taxable_year moreover petitioner is deemed to have admitted that his failure_to_file a federal_income_tax return reporting his taxable_income for was with the fraudulent intent to evade payment of his federal_income_tax for see the well-pleaded facts concerning petitioner’s efforts to conceal and evade his tax_liability alleged in respondent’s answer subparagraphs a through t and ab through an supra pp respectively finally petitioner repeatedly failed to comply with the court’s pretrial order or to respond to any of the court’s other orders and failed to appear for the scheduled hearing on respondent’s prior motion--additional indications of deliberate efforts by petitioner to conceal the facts concerning his tax_liability see thornton v commissioner tcmemo_1995_219 the foregoing circumstances and above-pleaded admitted facts clearly establish that petitioner fraudulently underpaid his federal_income_tax we are therefore satisfied that the fraudulent_failure_to_file penalty under sec_6651 for should be sustained by entry of an order granting respondent’s motion for entry of decision against petitioner pursuant to rule that order will render moot respondent’s prior motion to reflect the foregoing an order and decision will be entered for respondent
